internal_revenue_service number release date index number ----------------------- ------- ---------------------------------- ---------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc tege eb qp3 plr-131938-17 date date company a company b esop a state c dear --------------- ---------------------------------- --------------------------------- ------------------------------------------------------------------------------- --------------- this letter is in response to a request for a ruling submitted on your behalf by your authorized representative on date and subsequent correspondence dated date and date concerning the consequences of a subsidiary corporation’s adoption of a parent corporation’s employee_stock_ownership_plan esop the following facts and representations have been submitted under penalty of perjury in support of the requested ruling company a is incorporated under the laws of state c and has elected to be taxed as a subchapter_s_corporation under sec_1361 of the internal_revenue_code code in ------- company a established esop a and it continues to maintain esop a for its employees esop a is qualified_plan under sec_401 and an esop under sec_4975 esop a holds stock in company a to participate in esop a an individual must be an employee of company a or an employee of an affiliated company that has adopted esop a with the consent of company a’s board_of directors to date no affiliated company has been approved for participation in esop a therefore the only participants in esop a are employees of company a esop a is not leveraged_esop a requires a participant’s benefit to be distributed in the form of cash as of the date of the ruling_request esop a owned approximately ---- --- of the stock of company a plr-131938-17 company a established company b as its subsidiary in ------- company a is the sole shareholder of company b company b has not submitted an election to be taxed as an s_corporation under sec_1361 nor has company a made an election to treat company b as a qualified_subchapter_s_subsidiary under sec_1361 therefore company b is taxed as a c_corporation company b’s operations have been limited and it does not have its own employees company b plans to expand its operations and employ its own employees company a intends to make the employees of company b eligible to participate in esop a as employees of an affiliated company you have represented that neither company a nor any other member of its controlled_group_of_corporations as defined in sec_409 has any stock that is readily_tradable on an established_securities_market as defined in sec_1_401_a_35_-1 of the income_tax regulations company a represents that it has issued only one class of common_stock company a represents that its common_stock has a combination of voting power and dividend rights equal to or in excess of a that class of common_stock of any member of company a’s controlled_group_of_corporations under sec_409 having the greatest voting power and b that class of common_stock of any member of company a’s controlled_group_of_corporations under sec_409 having the greatest dividend rights based on the above facts and representations company a requests the following rulings as to company b and its employees company a stock held by esop a will constitute qualifying employer_securities within the meaning of sec_4975 and sec_409 if company b adopts esop a esop a will continue to satisfy the requirements of sec_409 if it continues to provide only cash distributions and to preclude participants from electing to receive distributions in company a stock because company a stock will continue to be stock of an s_corporation and as a result sec_409 will continue to apply company b’s adoption of esop a will not affect the application of allocation restrictions of sec_409 because the stock held by esop a will continue to be s_corporation stock of company a and the restrictions of sec_409 apply to s_corporation stock held by an esop company b’s adoption of esop a for the benefit of its employees will not jeopardize the status of esop a as an esop under sec_4975 and the exception to the unrelated_business_taxable_income ubti rules of sec_512 set forth in sec_512 will continue to apply to esop a following company b’s adoption of esop a plr-131938-17 sec_4975 defines an esop as a defined_contribution_plan which is a stock_bonus_plan which is qualified or a stock bonus and a money purchase plan both of which are qualified under sec_401 and which are designed to invest primarily in qualifying employer_securities and which is otherwise defined in regulations prescribed by the secretary sec_4975 says that a plan shall not be treated as an esop unless it meets the requirements of sec_409 sec_409 and if applicable sec_409 sec_409 and sec_664 and if the employer has a registration-type_class_of_securities as defined in sec_409 it meets the requirements of sec_409 sec_4975 defines the term qualifying_employer_security as any employer_security within the meaning of sec_409 sec_409 states that a participant who is entitled to a distribution from the plan has a right to demand that his benefits be distributed in the form of employer_securities for purposes of sec_409 the term employer_securities is defined in sec_409 sec_409 states that a plan which otherwise meets the requirements of this subsection or of sec_4975 shall not be considered to have failed to meet the requirements of sec_401 merely because under the plan the benefits may be distributed in cash or in the form of employer_securities sec_409 provides in pertinent part that an applicable_plan shall not be treated as failing to meet the requirements of this subsection or sec_401 merely because it does not permit a participant to exercise the right described in paragraph a if such plan provides that the participant entitled to a distribution has a right to receive the distribution in cash under sec_409 an applicable_plan includes a plan that is established and maintained by an s_corporation sec_409 generally defines employer_securities as common_stock issued by the employer or by a corporation which is a member of the same controlled_group which is readily_tradable on an established_securities_market if there is no readily_tradable common_stock within the meaning of sec_409 sec_409 states that the term employer_securities means common_stock issued by the employer or by a corporation which is a member of the same controlled_group having a combination of voting power and dividend rights equal to or in excess of a that class of common_stock of the employer or of any other such corporation having the greatest voting power and b that class of common_stock of the employer or of any other such corporation having the greatest dividend rights sec_409 defines the term controlled_group_of_corporations as having the same meaning as under sec_1563 determined without regard to subsections a and e c of sec_1563 plr-131938-17 under sec_1563 one or more corporations will constitute a parent-subsidiary_controlled_group if stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote or at least percent of the total value of shares of all classes of the stock of each corporation is owned by one or more of the other corporations and the common parent owns at least percent of the total value of shares of all classes of the stock of at least one of the other corporations under sec_1361 an s_corporation may not have more than one class of stock sec_409 generally states that an esop holding employer_securities consisting of stock in an s_corporation shall provide that no portion of the assets of the plan attributable to or allocable in lieu of such employer_securities may during a nonallocation_year as defined in sec_409 accrue or be allocated directly or indirectly under any plan of the employer meeting the requirements of sec_401 for the benefit of any disqualified_person as defined in sec_409 sec_512 and b provides that if an organization described in sec_1361 or sec_1361 holds stock in an s_corporation such interest shall be treated as an interest in an unrelated_trade_or_business and notwithstanding any other provision of part i general_rule of subchapter_f exempt_organizations all items of income loss or deduction taken into account under sec_1366 and any gain_or_loss on the disposition of the stock in the s_corporation shall be taken into account in computing the ubti of such organization sec_1361 refers to a qualified_trust described in sec_401 and exempt from taxation under sec_501 as one of the types of exempt_organizations permitted to be a shareholder of an s_corporation sec_1366 provides rules for determining the tax of a shareholder of an s_corporation sec_512 provides that sec_512 does not apply to employer_securities as defined under sec_409 held by an esop described under sec_4975 company a has represented that neither company a nor any corporation in its controlled_group_of_corporations as defined in sec_409 has securities that are readily_tradable on an established_securities_market as defined in sec_1 a - f ii company a further has represented that it has issued only one class of common_stock company a also represents that its common_stock has a combination of voting power and dividend rights equal to or in excess of a that class of common_stock of any member of company a’s controlled_group_of_corporations under sec_409 having the greatest voting power and b that class of common_stock of any member of company a’s controlled_group_of_corporations under sec_409 having the greatest dividend rights plr-131938-17 esop a holds company a stock company a as the sole shareholder of company b is in the same controlled_group_of_corporations with company b under sec_409 accordingly with respect to ruling_request we conclude that as to company b and its employees company a stock held by esop a will constitute employer_securities within the meaning of sec_409 and qualifying employer_securities within the meaning of sec_4975 with regard to your remaining ruling requests we have determined that company a’s establishment of company b as a wholly owned c_corporation subsidiary does not affect company a’s continued status as an s_corporation and the continued status of company a’s stock as stock of an s_corporation for purposes of sec_409 sec_409 sec_512 and sec_4975 accordingly we conclude that upon company b’s adoption of esop a esop a will continue to be an applicable_plan under sec_409 and not subject_to sec_409 esop a will continue to be an esop holding employer_securities consisting of stock in an s_corporation and thus subject_to sec_409 esop a will not fail to be an esop under sec_4975 merely because company b adopts esop a and sec_512 will not cease to apply to esop a this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the proposed transaction under any other provision of the code or regulations the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2018_1 b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 plr-131938-17 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely john t ricotta branch chief qualified_plans branch tax exempt government entities
